     Case 2:12-cv-00601-ROS Document 3422 Filed 11/26/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Victor Antonio Parsons, et al.,                No. CV-12-00601-PHX-ROS
10                  Plaintiffs,                     ORDER
11   v.
12   David Shinn, et al.,
13                  Defendants.
14
15          Plaintiffs seek an extension of time to respond to Defendants’ Motion to Stay
16   Second Attorneys’ Fees Order and Judgment (Doc. 3419). That request will be granted.
17   Defendants request the Court reset the deadlines for the parties’ briefs addressing the
18   remedies available to the Court to address Defendants’ non-compliance (Doc. 3420). That
19   request will also be granted.
20          Accordingly,
21          IT IS ORDERED Plaintiffs’ Motion for Extension of Time (Doc. 3419) is
22   GRANTED and their response to Defendants’ Motion to Stay (Doc. 3413) is due on
23   December 2, 2019.
24   …
25   …
26   …
27   …
28   …
     Case 2:12-cv-00601-ROS Document 3422 Filed 11/26/19 Page 2 of 2



 1         IT IS FURTHER ORDERED Defendants’ Motion for Extension of Time (Doc.
 2   3420) is GRANTED. No later than December 2, 2019, each side shall file a brief of no
 3   more than fifteen pages addressing the remedies available for Defendants’ non-compliance.
 4   No later than December 16, 2019, each side shall file an opposition brief of no more than
 5   ten pages. No replies are allowed.
 6         Dated this 26th day of November, 2019.
 7
 8
 9                                                   Honorable Roslyn O. Silver
10                                                   Senior United States District Judge

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
